       Case 6:19-bk-11318-MW Doc 21 Filed 06/05/19 Entered 06/05/19 21:52:33                           Desc
                           Imaged Certificate of Notice Page 1 of 5
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                  Case No. 19-11318-MW
Mark Adan Aguilar                                                                       Chapter 7
Edna Aimee Aguilar
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0973-6           User: admin                  Page 1 of 2                   Date Rcvd: Jun 03, 2019
                               Form ID: 318a                Total Noticed: 57


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 05, 2019.
db/jdb         +Mark Adan Aguilar,    Edna Aimee Aguilar,    29742 Squaw Valley Dr.,     Sun City, CA 92586-3477
cr             +AMERICREDIT FINANCIAL SERVICES, INC. DBA GM FINANC,      P O BOX 183853,
                 ARLINGTON, TX 76096-3853
39366988       +Bank Of America,    4909 Savarese Circle,    Fl1-908-01-50,    Tampa, FL 33634-2413
39366990       +California Business Bureau, Inc.,     Attn: Bankruptcy,    Po Box 5010,    Monrovia, CA 91017-7110
39366989       +California Business Bureau, Inc.,     1711 S Mountain Ave,    Monrovia, CA 91016-4256
39366993       +Citibank/Best Buy,    Po Box 6497,    Sioux Falls, SD 57117-6497
39366994       +Citibank/Best Buy,    Attn: Bankruptcy,    Po Box 790441,    St. Louis, MO 63179-0441
39366996       +Citibank/The Home Depot,     Attn: Recovery/Centralized Bankruptcy,     Po Box 790034,
                 St Louis, MO 63179-0034
39367003       +Credit Control Corp,    11821 Rock Landing Dr,     Newport News, VA 23606-4225
39367004       +Credit Control Corp,    Po Box 120568,    Newport News, VA 23612-0568
39367014       +MOHELA/Debt of Ed,    633 Spirit Drive,    Chesterfield, MO 63005-1243
39367015       +MOHELA/Debt of Ed,    Attn: Bankruptcy,    633 Spirit Dr,    Chesterfield, MO 63005-1243
39367011       +Maccredit/mdlndstbk/gr,    1797 Ne Expressway,     Atlanta, GA 30329-7803
39367024       +Preferred Credit Inc,    Po Box 1970,    St Cloud, MN 56302-1970
39367023       +Preferred Credit Inc,    Pob 1679,    St Cloud, MN 56302-1679
39367025       +Snap On Crdt,    Po Box 506,    Gurnee, IL 60031-0506
39367026       +Snap On Crdt,    950 Technology Way,    Suite 301,    Libertyville, IL 60048-5339

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: acisneros@iq7technology.com Jun 04 2019 04:31:20        Arturo Cisneros (TR),
                 3403 Tenth Street, Suite 714,     Riverside, CA 92501-3641
smg             EDI: EDD.COM Jun 04 2019 08:18:00       Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jun 04 2019 08:18:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
39366986       +EDI: PHINAMERI.COM Jun 04 2019 08:18:00       AmeriCredit/GM Financial,    Attn: Bankruptcy,
                 Po Box 183853,    Arlington, TX 76096-3853
39366985       +EDI: PHINAMERI.COM Jun 04 2019 08:18:00       AmeriCredit/GM Financial,    Po Box 181145,
                 Arlington, TX 76096-1145
39366987        EDI: BANKAMER.COM Jun 04 2019 08:19:00       Bank Of America,   Po Box 982238,
                 El Paso, TX 79998
39366983        EDI: CBSAAFES.COM Jun 04 2019 08:18:00       AAFES,   3911 S Walton Walker Blv,
                 Dallas, TX 75236
39366984        EDI: CBSAAFES.COM Jun 04 2019 08:18:00       AAFES,   Attention: Bankruptcy,    Po Box 650060,
                 Dallas, TX 75265
39366992       +EDI: CHASE.COM Jun 04 2019 08:19:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
39366991       +EDI: CHASE.COM Jun 04 2019 08:19:00       Chase Card Services,    P.o. Box 15298,
                 Wilmington, DE 19850-5298
39366995       +EDI: CITICORP.COM Jun 04 2019 08:19:00       Citibank/The Home Depot,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
39366997       +EDI: WFNNB.COM Jun 04 2019 08:19:00       Comenity Bank/Torrid,    Po Box 182789,
                 Columbus, OH 43218-2789
39366998       +EDI: WFNNB.COM Jun 04 2019 08:19:00       Comenity Bank/Torrid,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
39367000       +EDI: WFNNB.COM Jun 04 2019 08:19:00       Comenity Bank/Victoria Secret,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
39366999       +EDI: WFNNB.COM Jun 04 2019 08:19:00       Comenity Bank/Victoria Secret,    Po Box 182789,
                 Columbus, OH 43218-2789
39367002       +E-mail/Text: ctcdupecust@cornwelltools.com Jun 04 2019 04:29:50        Cornwell Quality Tools,
                 Attn: Bankruptcy Dept,    667 Seville Road,    Wadsworth, OH 44281-1077
39367001       +E-mail/Text: ctcdupecust@cornwelltools.com Jun 04 2019 04:29:50        Cornwell Quality Tools,
                 667 Seville Rd,    Wadsworth, OH 44281-1077
39367005        E-mail/Text: bankruptcynotification@ftr.com Jun 04 2019 04:31:35        Frontier,
                 P.O. Box 740407,    Cincinnati, OH 45274-0407
39367006        EDI: IRS.COM Jun 04 2019 08:19:00       Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
39367008       +E-mail/Text: bncnotices@becket-lee.com Jun 04 2019 04:29:32        Kohls/Capital One,
                 Kohls Credit,    Po Box 3120,    Milwaukee, WI 53201-3120
39367007       +E-mail/Text: bncnotices@becket-lee.com Jun 04 2019 04:29:32        Kohls/Capital One,
                 N56 W 17000 Ridgewood Dr,     Menomonee Falls, WI 53051-5660
39367009       +Fax: 562-594-8117 Jun 04 2019 04:50:37       Lbs Financial Cu,    Po Box 4860,
                 Long Beach, CA 90804-0860
39367010       +Fax: 562-594-8117 Jun 04 2019 04:50:37       Lbs Financial Cu,    Attn: Bankruptcy,    Po Box 4860,
                 Long Beach, CA 90804-0860
39367012       +E-mail/Text: bankruptcy@matcotools.com Jun 04 2019 04:31:43        Matco Tools,   4403 Allen Rd,
                 Stow, OH 44224-1096
39367013       +E-mail/Text: bankruptcy@matcotools.com Jun 04 2019 04:31:43        Matco Tools,   Attn: Bankruptcy,
                 4403 Allen Rd,    Stow, OH 44224-1096
39367018       +EDI: NFCU.COM Jun 04 2019 08:19:00       Navy FCU,   Attn: Bankruptcy,    Po Box 3000,
                 Merrifield, VA 22119-3000
         Case 6:19-bk-11318-MW Doc 21 Filed 06/05/19 Entered 06/05/19 21:52:33                                                Desc
                             Imaged Certificate of Notice Page 2 of 5


District/off: 0973-6                  User: admin                        Page 2 of 2                          Date Rcvd: Jun 03, 2019
                                      Form ID: 318a                      Total Noticed: 57


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
39367016       +EDI: NFCU.COM Jun 04 2019 08:19:00     Navy FCU,    820 Follin Lane,    Vienna, VA 22180-4907
39367017       +EDI: NFCU.COM Jun 04 2019 08:19:00     Navy FCU,    820 Follin Lane Se,    Vienna, VA 22180-4907
39367020       +EDI: NFCU.COM Jun 04 2019 08:19:00     Navy Federal Credit Union,    Attn: Bankruptcy,
                 Po Box 3000,   Merrifield, VA 22119-3000
39367019       +EDI: NFCU.COM Jun 04 2019 08:19:00     Navy Federal Credit Union,    Po Box 3700,
                 Merrifield, VA 22119-3700
39367021       +E-mail/Text: bankruptcy@pmcu.com Jun 04 2019 04:30:28      Pacific Marine Credit Union,
                 1278 Rocky Point Drive,   Oceanside, CA 92056-5867
39367022       +E-mail/Text: bankruptcy@pmcu.com Jun 04 2019 04:30:28      Pacific Marine Credit Union,
                 Attn: Bankruptcy Dept.,   1278 Rocky Point Dr.,    Oceanside, CA 92056-5867
39367028       +EDI: RMSC.COM Jun 04 2019 08:19:00     Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,
                 Po Box 956060,   Orlando, FL 32896-0001
39367027       +EDI: RMSC.COM Jun 04 2019 08:19:00     Synchrony Bank/ JC Penneys,    Po Box 965007,
                 Orlando, FL 32896-5007
39367030       +EDI: RMSC.COM Jun 04 2019 08:19:00     Synchrony Bank/Amazon,    Attn: Bankruptcy,
                 Po Box 965060,   Orlando, FL 32896-5060
39367029       +EDI: RMSC.COM Jun 04 2019 08:19:00     Synchrony Bank/Amazon,    Po Box 965015,
                 Orlando, FL 32896-5015
39367032       +EDI: USAA.COM Jun 04 2019 08:18:00     Usaa Federal Savings Bank,    Attn: Bankruptcy,
                 10750 Mcdermott Freeway,   San Antonio, TX 78288-1600
39367031        EDI: USAA.COM Jun 04 2019 08:18:00     Usaa Federal Savings Bank,    Po Box 47504,
                 San Antonio, TX 78265
39367033       +EDI: WFFC.COM Jun 04 2019 08:18:00     Wells Fargo Home Mortgage,    Po Box 10335,
                 Des Moines, IA 50306-0335
39367034       +EDI: WFFC.COM Jun 04 2019 08:18:00     Wells Fargo Home Mortgage,    Attn: Bankruptcy,
                 Po Box 10335,   Des Moines, IA 50306-0335
                                                                                              TOTAL: 40

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 3, 2019 at the address(es) listed below:
              Arturo Cisneros (TR)    amctrustee@mclaw.org, acisneros@iq7technology.com
              Mandy D Youngblood   on behalf of Creditor   AMERICREDIT FINANCIAL SERVICES, INC. DBA GM
               FINANCIAL csbk@gmfinancial.com
              Nicholas M Wajda   on behalf of Debtor Mark Adan Aguilar info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Nicholas M Wajda   on behalf of Joint Debtor Edna Aimee Aguilar info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party   Courtesy NEF claims@recoverycorp.com
                                                                                            TOTAL: 6
    Case 6:19-bk-11318-MW Doc 21 Filed 06/05/19 Entered 06/05/19 21:52:33                                                                     Desc
                        Imaged Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              Mark Adan Aguilar                                                        Social Security number or ITIN          xxx−xx−5313
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Edna Aimee Aguilar                                                       Social Security number or ITIN          xxx−xx−6629
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 6:19−bk−11318−MW



Order of Discharge − Chapter 7                                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Mark Adan Aguilar                                                        Edna Aimee Aguilar
                                                                                    fka Edna Aimee Munguia
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]                          [include all names used by each debtor, including trade names, within
                                                                                    the 8 years prior to the filing of the petition]
           Debtor 1 Discharge Date: 6/3/19
                                                                                    Debtor 2 Discharge Date: 6/3/19



           Dated: 6/3/19
                                                                                    By the court: Mark S Wallace
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                       19/AUT
                                                                                                         For more information, see page 2 >
   Case 6:19-bk-11318-MW Doc 21 Filed 06/05/19 Entered 06/05/19 21:52:33     Desc
                       Imaged Certificate of Notice Page 4 of 5
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge   page 1
   Case 6:19-bk-11318-MW Doc 21 Filed 06/05/19 Entered 06/05/19 21:52:33                               Desc
                       Imaged Certificate of Notice Page 5 of 5




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
